Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 recites the limitation of “means for reversibly attaching” which is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the trademark/trade name Walmart.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a retail store and, accordingly, the identification/description is indefinite.
Claim 1 recites Walmart catalog #564462126. The examiner is not sure what the catalog describes. Furthermore, catalog changes overtime which makes it harder to identify a definite limitations. In this case, the examiner assumes the catalog is used to describe a chair. The claim must recite the limitations of the chair and not the catalog.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-19, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Traveling Breeze Fan-Cooled Camping Chair Is the Future in Outdoor Relaxation by Perry Brauner.
Regarding claim 1, Perry Brauner discloses a chair comprising: a chair back comprising a porous material (pic 3 shows the back with meshed center); an electric power source (pictures 9 and 10); and an elongated fan plenum (pictures 5 and 6) comprising a long axis, wherein the elongated fan plenum comprises a non-porous material (pictures 5 and 6) and two or more fan assemblies, each fan assembly comprising a fan, wherein each fan is configured to direct air flow through the chair back, wherein the chair back is taller than that of Walmart catalog #564462126.
However, Perry Brauner fails to disclose the elongated fan plenum disposed substantially vertically upon the chair back. 
Perry Brauner has no limitations that prevents from placing the fan plenum vertically in the chair back. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to place the fan plenum any orientation as desired to achieve maximum efficiency and comfort, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 4 and 5, Perry Brauner discloses wherein the non-porous material is selected from the group consisting of canvas (pictures 5 and 6 shows a canvas material), woven cotton, metal, plastic, and a combination thereof.
Regarding claim 6, Perry Brauner fails to disclose the elongated fan plenum has a cross-sectional area of no more than 0.08 ft.sup.2. However, Perry Brauner has no limitations that prevents from using any cross section. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use any size desired in order to fit in any chair thus making it more efficient, since it has been held to be within the general skill of a worker in the art to select a ornamental design on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416., in view of  Squires et al. (8,801,091).
Regarding claim 7, Perry Brauner discloses the electric power source is a direct current source selected from the group consisting of at least one battery (para 3) and at least one solar cell.
Regarding claim 10, Perry Brauner discloses the electric power source is an alternating current source (figures 9 and 10).
Regarding claims 11-13, Perry Brauner fails to disclose each fan has a volumetric flow rate of from 30 to 200 cubic feet per minute, from 70 to 120 cubic feet per minute, of 75 to 100 cubic feet per minute.
However, Perry Brauner has no limitations that prevents from using any flow rate for each fan. It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range of flow in order to achieve maximum comfort with low cost, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 14, Perry Brauner discloses each fan assembly further comprises a fan guard (picture 6 shows guard on top).
Regarding claim 15, Perry Brauner discloses an elongated fan plenum (figures 5 and 6) comprising: a long axis; two or more fan assemblies, each fan assembly comprising a fan; an electric power source (figures 9 and 10); and means for reversibly attaching (figures 9 and 10 shows Velcro around the corner) the elongated fan plenum to a chair back comprising a mesh that allows air flow, whereby each fan is configured to direct air flow through a chair back when the plenum is attached to the chair back, and wherein the plenum comprises a non-porous material.
However, Perry Brauner fails to disclose each fan is configured to blow air perpendicular to the long axis of the plenum.
Perry Brauner has no limitations that prevents each fan from blowing air perpendicular to the long axis of the plenum. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to place the fan plenum any orientation as desired to achieve maximum efficiency and comfort, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, Perry Brauner disclose the non-porous material is selected from the group consisting of canvas, woven cotton, metal, plastic, and a combination thereof.
Regarding claim 17, Perry Brauner discloses the means for reversibly attaching the plenum to a chair back is selected from the group consisting of one or more hook and loop fasteners, one or more snaps, one or more slide fasteners, one or more hooks, and a combination thereof.
Regarding claim 18, Perry Brauner fails to disclose the elongated fan plenum has a cross-sectional area of no more than 0.08 ft.sup.2.
However, Perry Brauner has no limitations that prevents from using any cross section. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use any size desired in order to fit in any chair thus making it more efficient, since it has been held to be within the general skill of a worker in the art to select a ornamental design on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416., in view of  Squires et al. (8,801,091).
Regarding claim 19, Perry Brauner discloses the electric power source is a direct current source selected from the group consisting of at least one battery and at least one solar cell.
Regarding claim 22, Perry Brauner discloses the electric power source is an alternating current source.
Regarding claims 23-24, Perry Brauner fails to disclose each fan has a volumetric flow rate of from 30 to 200 cubic feet per minute, from 70 to 120 cubic feet per minute, of 75 to 100 cubic feet per minute.
However, Perry Brauner has no limitations that prevents from using any flow rate for each fan. It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range of flow in order to achieve maximum comfort with low cost, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 26, Perry Brauner discloses each fan assembly further comprises a fan guard (picture 6 shows guard on top).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry Brauner in view of Squires et al. (9,173,500).
Regarding claims 2 and 3, Squiers et al. disclose disclose the porous material is selected from the group consisting of wicker, a nylon mesh, a polyester mesh, a vinyl-coated polyester mesh (PVC mesh) (col. 6, lines 25-30), a metal mesh, and a combination thereof.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. and use a PVC mesh in the invention of Perry Brauner because it is durable, efficient and cost effective.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry Brauner in view of Antonov et al. (US 2013/0328359).
Regarding claims 8 and 20, Antonov et al. disclose the at least one battery is a lithium ion battery 60E.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Antonov et al. and use lithium ion battery in the invention of Perry Brauner because it is compact, efficient and cost effective. 
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry Brauner in view of Lupo et al. (US 2018/0301918).
Regarding claims 9 and 21, Lupo et al. disclose the at least one battery is an alkaline battery (para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Lupo et al. and use alkaline battery in the invention of Perry Brauner because it is compact, efficient and cost effective. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perry Brauner in view of Squires et al. and Antonov et al.
Regarding claim 27, Perry Brauner discloses a chair comprising: a chair back comprising mesh (picture 3); a battery (para 3); and an elongated Ian plenum comprising a long axis, wherein the elongated fan plenum comprises canvas and two or more fan assemblies, wherein each fan assembly comprises a fan and a fan guard, wherein each fan is configured to direct air flow through the chair back.
However, Perry Brauner fails to disclose the elongated fan plenum disposed substantially vertically upon the chair back. 
Perry Brauner has no limitations that prevents from placing the fan plenum vertically in the chair back. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to place the fan plenum any orientation as desired to achieve maximum efficiency and comfort, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Perry Brauner fails to disclose the elongated fan plenum has a cross-sectional area of no more than 0.08 ft.sup.2.
However, Perry Brauner has no limitations that prevents from using any cross section. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use any size desired in order to fit in any chair thus making it more efficient, since it has been held to be within the general skill of a worker in the art to select a ornamental design on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416., in view of  Squires et al. (8,801,091).
Perry Brauner fails to disclose wherein each fan has a volumetric flow rate of from 30 to 200 cubic feet per minute.
However, Perry Brauner has no limitations that prevents from using any flow rate for each fan. It would have been obvious to one of ordinary skill in the art at the time of invention was made to any range of flow in order to achieve maximum comfort with low cost, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Perry Brauner fails to disclose a chair back comprising PVC mesh. However, Squiers et al. disclose a chair back comprising PVC mesh.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Squires et al. and use a PVC mesh in the invention of Perry Brauner because it is durable, efficient and cost effective.

Perry Brauner fails to disclose a lithium ion battery. However, Antonov et al. disclose a lithium ion battery 60E.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Antonov et al. and use lithium ion battery in the invention of Perry Brauner because it is compact, efficient and cost effective. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636